Citation Nr: 0326562	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from September 1957 to 
August 1959.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1999 
rating decision of the Regional Office (RO) in Buffalo, New 
York, that denied service connection for a bipolar disorder.  
The veteran expressed dissatisfaction with this determination 
in a notice of disagreement received in June 1999, and has 
perfected a timely appeal to the Board.  

The veteran was afforded a personal hearing at the RO in 
March 2000; the transcript is of record.

This case underwent development at the Board in April 2002, 
and is once again before a Member of the Board for 
appropriate disposition.


REMAND

Pursuant to Board development in April 2002, extensive VA 
clinical records dated between 1996 and 2001 have been 
received.  Additionally, the results of a VA examination 
conducted in December 2002 have been associated with the 
claims folder.  The Board must remand the additional evidence 
to the RO for initial consideration.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Accordingly, the case is remanded for the following action:

The RO should readjudicate the claim, 
considering all additional evidence.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



